Citation Nr: 1506890	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to September of 1999 and from August 2008 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied entitlement to the benefit currently sought on appeal.

In January 2014, a videoconference hearing was held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has become associated with the Veteran's claims folder.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the January 2014 hearing, the Veteran testified that he believed the VA medical examination that he underwent in September 2012 for his alleged hearing loss to be inadequate because he guessed on the hearing test whenever he was "in doubt" and "on everything."

When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This means that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Seftl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that the Veteran's testimony as to his guessing during the audiological examination is credible and raises a concern about the reliability of the test results and the conclusions drawn by the examiner in the September 2012 VA medical examination report.  Therefore the Board remands the claim for a new examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an audiological examination by an appropriate VA examiner.  The examiner should review the Veteran's VA claims folder prior to the examination. The examiner should report the current nature and extent of any bilateral hearing loss. All necessary testing should be accomplished, and should be explained to the Veteran in full. The examiner is also asked to state an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any hearing loss disability began in, or is related to, the Veteran's military service.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner should provide a rationale for any opinion expressed.

2. After completing the requested action and any additional notification and/or development warranted, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

